I concur in the conclusion that under the allegations of the petition, which are stated at length above, there appears no right, title or interest in the plaintiff in the cemetery lot, and therefore there appears no right of action in the plaintiff against the defendant for damages for the alleged acts of trespass perpetrated by the defendant. Assuming that under the allegations in the petition title in the plaintiff's mother over three years before the mother's death is shown, it does not appear that title was ever transmitted to the plaintiff. The bare allegation in the petition that the plaintiff is heir at law to her mother and is entitled to bring the present suit is not sufficient to show that the plaintiff is the owner of the lot or has any right, title or interest therein.